         Case 1:18-cv-11145-LTS-SLC Document 123 Filed 11/23/20 Page 1 of 1




                                                                                                             The Grace Building
                                                                                                    1114 Avenue of the Americas
                                                                                                      New York, NY 10036-7703
                                                                                                  t 212 775 8700 f 212 775 8800




                                                                                                         direct dial 212 775 8733
November 20, 2020                                                                                        direct fax 212 775 8816
                                                                                                 rpotter@kilpatricktownsend.com
VIA ECF

The Honorable Sarah L. Cave
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Courtroom 18A
New York, New York 10007-1312

          Re:      Joint Status Letter Concerning the Parties’ Settlement Negotiations –
                   Coty Inc. et al v. Cosmopolitan Cosmetics Inc. et al., 18-CV-11145 (LTS) (SLC)

Dear Judge Cave:

        We represent the Plaintiffs in the above-referenced action. We write on behalf of all
Parties and pursuant to the Court’s October 22, 2020 Order (ECF No. 121), which stayed fact
discovery through November 19 and directed the Parties to file by November 20 a joint letter
stating whether they were able to reach a settlement (and otherwise attaching a proposed revised
discovery schedule).

       The Parties have now finalized a proposed written settlement agreement and, subject to
each party’s final review, anticipate execution without additional revision or negotiation.
Accordingly, the parties respectfully request what they expect to be the last stay of discovery, for
fourteen (14) days, to allow for final review and execution of the settlement agreement.

                                                       Respectfully Submitted,

                                                       /s/ Robert N. Potter

                                                       Robert N. Potter
cc:       All Counsel of Record (via ECF)



      The parties' request to extend the stay of discovery in this case to finalize the proposed
      written settlement agreement (ECF No. 122) is GRANTED. The parties' discovery
      deadlines are stayed through Monday, December 7, 2020. By Tuesday, December 8,
      2020, the parties shall file a Stipulation of Dismissal in accordance with the Individual
      Practices of the Honorable Laura Taylor Swain, United States District Judge.

      The Clerk of Court is respectfully directed to close ECF No. 122.
        ANCHORAGE ATLANTA AUGUSTA BEIJING CHARLOTTE DALLAS DENVER HOUSTON LOS ANGELES NEW YORK RALEIGH SAN DIEGO

      SO-ORDERED      11/23/20
          SAN FRANCISCO SEATTLE SHANGHAI SILICON VALLEY STOCKHOLM TOKYO WALNUT CREEK WASHINGTON WINSTON-SALEM
